DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 16 December 2019 have been fully considered but they are not persuasive. 
In regards to Claim Interpretation, the applicant argues that the examiner commits fraud, and will be criminal case later because the claim does not recite “means plus function claiming” because they recite sufficient structure to perform the function (page 1-2). The applicant rebukes every claim limitation presented by the examiner, because they are not “means plus function claiming” (pages 2-4). 
However, the examiner respectfully disagrees. The examiner directs applicant to MPEP 2181 for identifying and interpreting a 35 U.S.C. 112(f), it is indicated that claim interpretation also applies to “mean” or “step” or a generic placeholder which is a term that is simply a substitute for “means.” 
Accordingly, the examiner points out that claims recite “position detection apparatus,” “movement control unit,” “measurement unit,” “image recognition unit,” “a position detection unit,”  in which “apparatus” and “unit” serve as generic placeholder substitute for means, without reciting structure performing the function. 
The examiner reminds applicant that 112(F) is not a status for rejection rather provides a proper claim interpretation established for examination and further prosecution. 
In regards to 112 rejection, the applicant argues that claim limitation is positively recited and is clear how “a tip end” can be interpreted, without providing a factual evidence why it should be interpreted as “a tip end” (pages 4-5). Further, the applicant argues that examiner’s recommendation of clarification of amending “a position detection unit” to “X-ray sensor” to distinguish from “positions sensors detecting the position of the X-ray sensor is not correct because one of ordinary skill in the art can understand that a relative basic position of a radiographic imaging sensor can be determined when factory shipment, installation, using recited features (pages 4-5). 
However, the examiner respectfully disagrees. The examiner submits that claim recites “a tip end side position of a pipe which is attached to the head with a tip end.” The examiner indicated that it is not clear whether first “a tip end” and second “a tip end” refers to same tip end (in such case, it should be amended “a tip end side position of a pipe which is attached to the head with the tip end) or refer to two different tip ends, one tip end of a pipe and the other tip end of the head.
Moreover, in regards to “a position detection unit,” the examiner has explained in previous office action, that it is not clear how same position detection unit can also measuring, in advance, a three dimensional position of itself as well as detecting the position of the head on the basis of the image of the mark captured by the imaging unit as claimed. For example, the examiner finds it unclear whether it is the image recognition processing unit performing measuring of itself as “image recognition unit” recognizes pattern in the image, so as claimed, it seems like image recognition unit measures a three dimensional position of the radiographic imaging sensor provided in the imaging unit, which contradicts the  applicant’s argument that one of ordinary skill in the art can understand that a relative basic position of a radiographic 
In regards to 103 rejection, the applicant argues that Klingenbeck-Regn discloses usually make a premise that a pipe is not inserted “substantially linearly” as is not explicitly disclosed by it and the body is greatly destroyed due to thickness of a pipe if a pipe is inserted substantially linearly as disclosed by Klingenbeck-Regn and teaches away from claimed “substantially linearly.” Thus, the applicant argues that the examiner’s interpretation is based on “hindsight.” (page 6). Further, the applicant asserts that the examiner is deliberately committing fraud, if the examiner asserts that “substantially linearly” is disclosed in any references again without citing a reference which states “substantially linearly” clearly (page 6). 
However, the examiner respectfully disagrees. In the specification, “substantially linearly” does not provide a clear range or data to meet “substantially linearly.” Thus, the examiner interpret “substantially linearly” as any amount of linear movement (which is composed of any forward or backward movement) traveled by the catheter or elongate member from outside to the target region. In addition, the claim language uses “capable of controlling so that the pipe is inserted substantially linearly into a target position” thus, using magnetic force to insert the pipe substantially linearly can be achieved by forward movement of a pipe from entry point to the target region by Klingenbeck-Regn.  Specifically, Kingenbeck-Regn does disclose that the catheter tip can be moved in a forward manner by adjusting current strength and direction, which adjusts the generated magnetic field ([0029]-[0032]), and will lead to accurate guidance to the examination area ([0036]). In paragraph [0030], Klingenbeck-Regn discloses a . 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In regards to claims 3, 12, 5, 7, 10-11, 2, 16, and 13-15, the applicant argues the claims should not be rejected for the same as claim 1. 
The examiner maintains the rejection in the same reason as discussed for claim 1 as above. 
In addition, the applicant argues that claim 1 has at least the unexpected result that a dimeter of a pipe can be very thin and if a diameter of a pipe is very thin in Garibaldi, problem of “the pipe knots and the knot damages a body tissue when to move, and an internal circumference side of a curve increases power and a body tissue is cut if it is pulled to one direction in spite of movement path curving or bending when the pipe is very fine and the pipe in itself is sharp like a thread-like knife.” Thus, the applicant concludes that the result cannot be obtained in Garibaldi and makes an unexpected result (page 7).
However, the examiner respectfully disagrees. Claim 1 recites “a movement apparatus,” “a position detecting apparatus,” and “a movement control unit.” And there is no mention of “a 
In conclusion section, the applicant alerts that if the examiner commits fraud in this examination and the product is delayed, a death toll from many diseases will increase and many people will continue to suffer from diseases (pages 7-8). 
However, the examiner respectfully disagrees. The examiner does not commit fraud in this examination, as the examiner clearly responded to each and every argument presented by the applicant above.  In addition, in previous office action, the examiner has indicated allowable subject matter, which can be incorporated into independent claim and amended to overcome 112 rejections to expedite the prosecution to allowance. 
Therefore, absent any evidence to the contrary, the examiner maintains that the combination of reference teaches and/or makes obvious the claimed limitations.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a movement apparatus,” “a position detection apparatus,” “movement control unit,” “a measurement unit,” and “an image recognition processing unit,” and “a position detection unit” in claims 1-16.
Regarding to “a position detection apparatus,” the specification describes structure that performs the recited function as follows:

	
Therefore, for a purpose of examination, examiner will interpret “a position detection apparatus” as a X-ray CCD sensors and their equivalent thereof.
Regarding to “an movement control unit,” the specification describes structure that performs the recited function as follows:
[0497] The position control system according to any one of EXAMPLE 19.about.57, wherein the movement control unit of the movement apparatus includes an arm that supports the electromagnet and a drive unit capable of moving the arm, and is capable of controlling the magnitude of the magnetic force that acts on the head in response to the magnetic field applied by the electromagnet by adjusting a strength of the magnetic field generated by the electromagnet, and of controlling the orientation of the magnetic force that acts on the head in response to the magnetic field applied by the electromagnet by adjusting a position and an orientation of the electromagnet.

Therefore, for a purpose of examination, examiner will interpret “an movement control unit” as an arm and a motor moving the arm and their equivalent thereof.
Regarding to “a measurement unit,” the specification describes structure that performs the recited function as follows:
 [0275] The position detection apparatus 50 includes a radio rangefinder 610 capable of measuring the fine head 20 serving also a measurement unit mark. Also, the position detection apparatus 50 includes a X-ray CCD sensor 500 capable of detection and photographing radiation emitted from a mark of a radioactive substance which is applied to the fine head 20, first and second arms 510A and 510B for supporting the X-ray CCD sensor 500, first and second rotary drive units 520A and 520B capable of rotating movement of the first arm 510A and the second arms 510B respectively around a horizontal axis, a third rotary drive unit 520C capable of rotating movement of the second rotary drive unit 520B around a vertical axis, a base 530 which supports the third rotary drive unit 520C, a control unit 611 capable of driving and controlling each rotary drive units 587A, 587B, 587C and detecting a position of the fine head 20, an operation unit 612 that can indicate a three-dimensional position of the X-rays CCD sensor 500, a display unit 613 that can display detected position of the fine head 20. A position of forming an imaging unit mark of a radioactive substance may be also in a tip end side position of the ultra-fine pipe 30. The display unit 613 may be omitted if a computer automatically performs confirming that the fine head 20 has reached a target position. The X-ray CCD sensor 500 is an example of a radiographic imaging sensor which an imaging unit of the position detection apparatus has. The radio rangefinder 610 is an example of a transmission distance measurement sensor with a measurement unit of the position detection apparatus.

Therefore, for a purpose of examination, examiner will interpret “a measurement unit” as radio rangefinder and their equivalent thereof.
Regarding to “image recognition unit,” and “a position detection unit,” the specification describes structure that performs the recited function as follows:
[0197] The control unit 583 is an example of a position detection unit. The control unit 583 includes an image recognition processing unit capable of performing image recognition processing that can recognize images by a pattern recognition.

Therefore, for a purpose of examination, examiner will interpret “image recognition unit” and “a position detection unit” as computer, processor, controller and their equivalent thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a tip end side position of a pipe which is attached to the head with a tip end.” It is not clear whether there are two different tip end or one tip end, and whether second tip end belongs to the head or the pipe.  In case of claiming single “tip end,” the examiner recommends amending second “a tip end” as “the tip end” or “said tip end.”
Claim 4 recites “measuring, in advance, a three-dimensional position of the radiographic imaging sensor provided in the imaging unit and determining the position of the head by adding the three-dimensional position of the radiographic imaging sensor provided in the imaging unit to the position of the mark within the imaging range of the image data.” It is not clear how “measuring, in advance, a three-dimensional position of the radiographic imaging sensor provided in the imaging unit” is performed with a structure as claim 3 recited a position detection unit performed detecting the position of the head on the basis of the image of the mark captured by the imaging unit. It is not clear how same position detection unit (Radiographic imaging sensor) can also measuring, in advance, a three-dimensional position of itself as claimed. Examiner recommends clarification of “a position detection unit” by amending to recite “X-ray sensor” to be different from “position sensors” detecting the position of the X-ray sensor. 
All dependent claims 2-16 are rejected due to its dependency upon claim 1. 
Allowable Subject Matter
Claims 4, 6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if (1) rewritten to positively recite the functions claimed (rather than using “capable of ”),  (2) amended overcome 112 rejections, and (3) rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over “Garibaldi et all,” US 2004/0030244 (hereinafter Baribaldi) and in view of “Gillies et al.,” US 6,272,370 (hereinafter Gillies) and “Klingenbeck-Regn et al.,” US 2004/0162487 (hereinafter Klingenbeck-Regn).
Regarding to claim 1, Garibaldi teaches a position control system comprising:
a movement apparatus, including an electromagnet (magnetic system [0019]) capable of applying a magnetic field to a head that is formed from a magnetic material ([0039]-[0040]) and can be moved through a body by the magnetic field ([0024]), and a movement control unit capable of controlling a magnitude and an orientation of a magnetic force that acts on the head in response to the magnetic field applied by the electromagnet (magnetic field of the orientation and strength-specified [0024]); and
a position detection apparatus being capable of determining a position [of a mark existing] on the head or in a tip end side position of a pipe which is attached to the head with a tip end thereof open and through which a liquid can be injected or suctioned via an opening portion of the tip end ([0021] X-ray fluoroscopy system, [0014] drug delivery, catheter attached with distal magnetic tip 78, [0039], Figures 8-10 show an opening for releasing therapeutic agents [0043])
the movement control unit of the movement apparatus is capable of controlling an advancement direction of the head by adjusting the magnitude and 
Garidalbi does not further teach a position detection apparatus being capable of determining a position of a mark existing on the head and the position detection apparatus being capable of detecting a position of the head on the basis of the position of the mark.
However, Gillies explicitly teaches using a mark on the head (Col. 8 lines 15-20) and X-ray guidance to track and localize the head (Col. 8 lines 8-34) as well as a pipe which is attached to the head with a tip end thereof open and through which a liquid can be injected or suctioned via an opening portion of the tip end (Fig. 2, Col. 25 lines 54-Col. 26 lines 4). Gillies further teaches magnetic tip is controlled by axial forces and torques (Col. 4 lines 26-33 and Col. 11 lines 45-53). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify drug delivery catheter as taught by Garibaldi to add radiopaque markers taught by Gillies on its head, since Garibaldi already discloses an X-ray imaging system to localize the tip of the instrument, and Garibaldi can add “radiopaque marker” on its head to be visualized in its own X-ray imaging system. 
The motivation would have been to provide easily identifiable reference points for localization (Col. 8 lines 15-20).
Garibaldi does not specify linear movement control as claimed, but examiner notes that magnetic system taught by Garibaldi is capable of performing recited function. 
In addition, examiner submits “Klingenbeck-Regn” to support that it is well known in the art of magnetically navigating catheter system, as Klingenbeck-Regn discloses catheter tip can be moved in a forward manner (thus substantially linearly as claimed) by adjusting current strength and direction, which adjusts the generated magnetic field ([0029]-[0032]). 
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garibaldi’s invention to incorporate adjusting strength and direction of the magnetic field to move catheter in a forward direction ([0030]-[0032]) as it provides accurate guidance to the examination area ([0036]). 
Regarding to claims 3 and 12, Garibaldi, Gillies, and Klingenbeck-Regn together teach all limitations of claim 1 as discussed above.
Gillies further teaches wherein the position detection apparatus includes:
an imaging unit having a radiographic imaging sensor and capable of capturing an image of the mark using the radiographic imaging sensor; and a position detection unit capable of detecting the position of the head on the basis of the image of the mark captured by the imaging unit (Col. 8 lines 15-34).
Wherein the pipe is formed from a non-magnetic material (Catheter outer walls are made of polymers, Col. 24 lines 17-23)

Claims 5, 7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Garibaldi, Gillies, and Klingenbeck-Regn as applied to claim 1 above, and further in view of “Sachar et al.,” US 7,280,863 (hereinafter Sachar). 
Regarding to claim 5, Garibaldi, Gillies, and Klingenbeck-Regn together teach all limitations of claim 1 as discussed above.
Garibaldi, Gillies, and Klingenbeck-Regn do not further teach details of measurement unit.
However, Sachar teaches a measurement unit that has at least three transmission distance measurement sensors (radar system including an array of antennas, Col. 9 lines 50-Col. 10 lines 2) capable of measuring a distance to the mark using a transmission method, and that can measure respective distances between the transmission distance measurement sensors  and the mark using the transmission distance measurement sensors and a position detection unit capable of detecting the position of the head on the basis of the distances (Col. 5 lines 65-Col. 6 lines 7, radar range finder, which is capable of performing the recited function)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify magnet system as taught by Garibaldi and Gillies to add radar system such as array of radar range finder as taught by Sachar, since using radar system combined with X-ray imagery is well known in the art of image guidance of the catheter. The motivation would have been to allow physicians to advance, accurately position a catheter and to view the catheter’s position in three dimensions (Col. 2 lines 28-38). 
Regarding to claim 7, Garibaldi, Gillies, and Klingenbeck-Regn together teach all limitations of claim 1 as discussed above.
Gillies further teaches an imaging unit having a radiographic imaging sensor and capable of capturing an image of the imaging unit mark using the radiographic imaging sensor (Col. 8 lines 8-34).
Garibaldi, Gillies, and Klingenbeck-Regn do not further teach a measurement unit.
However, Sachar teaches a measurement unit that has a transmission distance measurement sensors (radar system including an array of antennas, Col. 9 lines 50-Col. 10 lines radar range finder, which is capable of performing the recited function, Col. 2 lines 33-35, radar data combined with X-ray imagery to produce a composite display).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify magnet system as taught by Garibaldi and Gillies to add radar system such as array of radar range finder as taught by Sachar, since using radar system combined with X-ray imagery is well known in the art of image guidance of the catheter. The motivation would have been to allow physicians to advance, accurately position a catheter and to view the catheter’s position in three dimensions (Col. 2 lines 28-38). 
Regarding to claims 10-11, Garibaldi, Gillies, and Klingenbeck-Regn together teach all limitations of claim 1 as discussed above.
Garibaldi, Gillies, and Klingenbeck-Regn do not further teach an arm that supports the electromagnet and a driving unit.
However, Sachar teaches following limitations:
wherein the movement control unit of the movement apparatus includes an arm that supports the electromagnet and a drive unit capable of moving the arm, and is capable of controlling the magnitude of the magnetic force that acts on the head in response to the magnetic field applied by the electromagnet by adjusting a strength of the magnetic field generated by the electromagnet, and of controlling 
wherein the electromagnet is constituted by a plurality of electromagnets (clusters Col. 7 lines 8-13) and the movement control unit of the movement apparatus is capable of controlling a magnitude and an orientation of a resultant force of magnetic forces that act on the head in response to magnetic fields applied respectively by the electromagnets by adjusting strengths of the magnetic fields generated respectively by the electromagnets (Col. 7 lines 8-Col. 8 lines 67). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify magnet system as taught by Garibaldi and Gillies to add more magnets and use C-arm system to support the magnets as taught by Sachar, since C-arm geometry of electromagnetic circuit is well known in the art of magnetic navigation of instrument as taught by Sachar. The motivation would have been to increase the efficiency of the magnetic circuit to maneuver the magnetic tip of the instrument (Col. 3 lines 2-10).
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Garibaldi, Gillies, and Klingenbeck-Regn as applied to claim 1 above, and further in view of “Driehuys et al.,” US 2002/0006382 (hereinafter Driehuys).
Regarding to claim 2, Garibaldi, Gillies, and Klingenbeck-Regn together teach all limitations of claim 1 as discussed above.
Garibaldi, Gillies, and Klingenbeck-Re do not further teach a width of the head dimension.
However, Driehuys teaches a drug delivery instrument wherein an injection head size ranges from 1nm to 50 micrometer ([0032], [0037] injection head positioned in a distal position of the catheter), thus 1nm-1micrometer lies within the claimed width of no greater than 1micrometer. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify drug delivery catheter as taught by Garibaldi to design and manufacture its head to be no greater than 1 micrometer as taught by Driehuys, since nanoscale dimension of the injection head is well known in the art of drug delivery system as taught by Driehuys.  The motivation would have been to facilitates and optimize the target delivery of the drug into region ([0032]). 
Regarding to claim 16, Garibaldi, Gillies, and Klingenbeck-Regn together teach all limitations of claim 1 as discussed above.
As stated above for claim 1, Garibaldi does not specify linear movement control as claimed, but examiner notes that magnetic system taught by Garibaldi is capable of performing recited function such as suppressing the bending of a movement of the pipe and pipe is inserted substantially linearly into a target position as Garibaldi discloses bending angles to be smaller ([0032]) and even advance the catheter without altering its angles ([0038]).
In addition, examiner submits “Klingenbeck-Regn” to support that it is well known in the art of magnetically navigating catheter system, as Klingenbeck-Regn discloses catheter tip can be moved in a forward manner (thus substantially linearly as claimed) by adjusting current strength and direction, which adjusts the generated magnetic field ([0029]-[0032]). 
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garibaldi’s invention to incorporate adjusting strength and direction of the magnetic field to move catheter in a forward direction ([0030]-[0032]) as it provides accurate guidance to the examination area ([0036]). 
Garibaldi, Gillies, and Klingenbeck-Regn do not further teach a width of the head dimension.
However, Driehuys teaches a drug delivery instrument wherein an injection head size ranges from 1nm to 50 micrometer ([0032], [0037] injection head positioned in a distal position of the catheter), thus 1nm-1micrometer lies within the claimed width of no greater than 1micrometer. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify drug delivery catheter as taught by Garibaldi to design and manufacture its head to be no greater than 1 micrometer as taught by Driehuys, since nanoscale dimension of the injection head is well known in the art of drug delivery system as taught by Driehuys. The motivation would have been to facilitates and optimize the target delivery of the drug into region ([0032]). 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Garibaldi, Gillies, and Klingenbeck-Regn as applied to claim 1 above, and further in view of “Bonde et al.,” US 2008/0269716 (hereinafter Bonde).
Regarding to claims 13-15, Garibaldi, Gillies, and Klingenbeck-Regn together teach all limitations of claim 1 as discussed above.
Garibaldi, Gillies, and Klingenbeck-Regn do not further teach tip shape is capable of making incisions in living tissues, and detailed pyramidal shape (claim 14).
However, Bonde teaches a drug delivery medical tool where its tip is used to pierce tissue and create a channel, and provides that tip shape can be a wedge, cone, pyramid, or any other shape that includes decreased surface area at the distal end of the needle to define a sharp point ([0036]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify drug delivery catheter as taught by Garibaldi to change its tip to have a sharp point and pyramidal shape taught by Bonde, since using a sharp tip and desired shape of pyramidal tip is well known in the art of drug delivery system as taught by Bonde.  The motivation would have been to provide a tip to pierce tissue and create a channel to reach desired target ([0036]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793